DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 3, the term “1,15” should read --1.15--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
the phrase “tree 1” is incorrect.  
Appropriate correction is required.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Each of sections a) and b) ends in a period, which is incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (6050077) in view of Michaels et al (20200040524).
In regards to Claim 1, Muller teaches a rope made of textile fiber material (Figures 1, 2), comprising:
a rope core (Detail 2); and
a sheath surrounding the rope core (Detail 4).
While Muller essentially teaches the invention as detailed, including the use of mixed fibers twined into a yarn (Column 3, lines 14-24), it fails to specifically teach the rope comprises a twine of excess length, the twine of excess length being formed so that it comprises at least a first yarn and a second yarn which are twisted together, the first yarn having a greater length than the second yarn, measured in an untwisted state of a unit length of the twine of excess length.  Michaels, however, teaches that it is well known to utilize such a twine of excess length (Abstract; paragraphs 3, 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such a twine, so as to utilize the materials of Muller in a form which would improve elongation at break.  The ordinarily skilled artisan would have appreciated the benefits afforded by the structure of Michaels and known to use the fibers of Muller in a twine of excess length as taught.  
	In regards to the location of the twine of excess length, Muller teaches the mixed fibers are located in the sheath (Column 3, lines 14-24), but the twine of excess length could also be utilized in the core as the benefit of improved elongation at break would apply to the entire rope structure.
In regards to Claim 2, Muller teaches utilizing high-strength fibers (Col. 3, lines 14-24; KEVLAR), and Michaels teaches the first yarn comprises high-strength fibers (Para. 15, aramid).
In regards to Claim 3, Muller teaches utilizing p-aramid fibers, m-aramid fibers, LCP fibers, UHMWPE fibers or PBO fibers (Column 3, lines 14-24; KEVALR), and Michaels teaches the first yarn comprises p-aramid fibers, m-aramid fibers, LCP fibers, UHMWPE fibers or PBO fibers (Paragraph 15, aramid).
In regards to Claim 4, Muller teaches utilizing non-high-strength fibers (Column 3, lines 14-24; polyamide), and Michaels teaches the second yarn comprises non-high-strength fibers (Paragraph 15, nylon).
In regards to Claim 5, Muller teaches utilizing PA fibers, PES fibers, or PP fibers (Column 3, lines 14-24; polyamide), and Michaels teaches the second yarn comprises PA fibers, PES fibers or PP fibers (Paragraph 15, nylon).
In regards to Claim 6, Michaels teaches the first yarn is at least 5% longer than the second yarn, measured in the untwisted state of the unit length of the twine (Paragraph 19).
In regards to Claim 7, Michaels teaches the first yarn is at least 12% longer than the second yarn, measured in the untwisted state of the unit length of the twine (Paragraph 19).
In regards to Claim 8, Michaels teaches the weight proportion of the first yarn in the twine of excess length is 30% to 90% (Paragraph 15 discloses overlapping denier ranges which would teach at least a 50% weight proportion).
In regards to Claim 9, Muller teaches the weight proportion of the twine of excess length in the sheath, in the intermediate sheath and/or in the reinforcement, in each case, accounts for 50% to 100% of the sheath, the intermediate sheath or the reinforcement, respectively insomuch as the sheath is taught having the fibers, and the twine of excess length will be used in the sheath, accounting for 100% of the sheath yarns.
In regards to Claim 10, Muller teaches the rope core is constructed from one or several twisted or braided cores (Column 2, lines 13-16; twisted or plaited).
In regards to Claim 11, Muller teaches the rope core comprises non-high-strength fibers (Column 2, lines 13-16; polyamide).
In regards to Claim 12, Muller teaches the rope core comprises PA fibers, PES fibers or PP fibers (Column 2, lines 13-16; polyamide).
In regards to Claim 13, Muller teaches the rope is configured as a climbing rope (title; brief summary), and would obviously satisfy the EN892 standard.
In regards to Claims 14 and 15, Muller teaches the mixed fibers are located in the sheath, but the twine of excess length could also be utilized in the core as the benefit of improved elongation at break would apply to the entire rope structure.  If the twine of excess length is utilized in the core as well as the sheath, then the limitations of Claims 14 and 15 are met.
In regards to Claim 18, Muller teaches a user placing and using the rope as a climbing rope (title).
In regards to Claim 19, the combination of Muller and Michaels also teaches a method of manufacturing a rope according to claim 1, comprising the steps of: 
a) manufacturing a twine of excess length by: 
- providing the first yarn and the second yarn; 
- twisting the first yarn with the second yarn; 
wherein the first yarn and the second yarn are twisted together with essentially the same tension and the same length and the twine is subjected to a shrinking process after twisting; or wherein the first yarn and the second yarn are twisted together with different tensions and the twine is relaxed after twisting (Michaels; Abstract; paragraphs 3, 19; differing tensions); 
b) manufacturing the rope by:
- introducing a rope core into a braiding machine and forming a sheath around the rope core, wherein the sheath, an intermediate sheath located between the sheath and the rope core and/or a reinforcement located between the sheath and the rope core comprises the twine of excess length (Figures 1 and 2; Detail 4 is illustrated as braided, so must be formed using a braiding machine).
In regards to Claim 20, if the limitation in Claim 19 which requires using a shrinking process is not selected, then the shrinking process being performed in an autoclave is inconsequential to the claimed invention.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Michaels et al as applied to claim 1 above, and further in view of Shakespeare (8136438).
In regards to Claims 16 and 17, while the combination of Muller in view of Michaels essentially teaches the invention as detailed above, it fails to specifically teach the diameter of the rope is 5 mm to 13 mm.  Shakespeare, however, teaches that it is well known in the art that climbing ropes similar to that of Muller are known to have a diameter of 5 mm to 13 mm (Column 3, lines 32-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the rope fall within the range of 5 mm to 13 mm, so as to make the rope the appropriate size for climbing.  Muller does not teach another diameter; it is simply silent as to the diameter of the rope.  The ordinarily skilled artisan, aware of the intended use of Muller as a climbing rope, would know the diameters would have to be appropriate for climbing.  Shakespeare teaches an appropriate diameter, which would have been obvious to the ordinarily skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Lee et al (20150292124) Abstract, Love et al (20140237983) Abstract, Hess (7360477) Figure 2, Faborsky (7047860) Figures/Abstract, Kurzbock (4640178) Figure 1, and Reuter (4343343) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732